      Case 5:20-cv-00212 Document 1 Filed on 12/04/20 in TXSD Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

Gustavo Flores, individually and on behalf       §
of all others similarly situated,                §
                                                 §
       Plaintiff                                 §
                                                 §          Civil Action No. 5:20-cv-00212
v.                                               §
                                                 §             COLLECTIVE ACTION
HC Carriers LLC                                  §
                                                 §           JURY TRIAL DEMANDED
       Defendant                                 §

                                      ORIGINAL COMPLAINT

       Plaintiff Gustavo Flores (“Flores” or “Plaintiff”), individually and on behalf of all others

similarly situated, files this Complaint against HC Carriers LLC (“HCC” or “Defendant”),

showing in support as follows:

                                 I.      NATURE OF ACTION

       1.      This is a civil action brought under the Fair Labor Standards Act, 29 U.S.C.

§§ 201-219, and the Portal-to-Portal Act, 29 U.S.C. §§ 251-262 (collectively, the “FLSA”)

seeking damages for Defendant’s failure to pay Plaintiff time and one-half the regular rate of pay

for all hours worked over 40 during each seven day workweek while working for Defendant paid

on a day rate basis.

       2.      Plaintiff files this lawsuit individually and as an FLSA collective action on behalf

of all similarly situated current and former employees of Defendant while paid on an hourly

basis who, like Plaintiff, were not paid time and one-half their respective regular rates of pay for

all hours worked over 40 in each seven day workweek in the time period of three years preceding

the date this lawsuit was filed and forward (the “Collective Action Members”).
       Case 5:20-cv-00212 Document 1 Filed on 12/04/20 in TXSD Page 2 of 9




        3.      Plaintiff and the Collective Action Member seek all damages available under the

FLSA, including back wages, liquidated damages, legal fees, costs, and post-judgment interest.

                                      II.    THE PARTIES

A.      Plaintiff Gustavo Flores

        4.      Plaintiff is an individual residing in Webb County, Texas. Plaintiff has standing to

file this lawsuit.

        5.      Plaintiff began working for Defendant on or about July of 2020.

        6.      At all material times, Plaintiff earned hourly pay at the rate of approximately

$23.50 per hour for all hours worked. Defendant did not pay overtime premium pay in the

amount of one-half Plaintiff’s hourly rate for hours worked over forty (40) in addition to

Plaintiff’s hourly rate of pay.

        7.      Plaintiff’s written consent to participate in this lawsuit is filed along with this

Original Complaint as Exhibit 1.

B.      Collective Action Members

        8.      The putative Collective Action Members are all current or former employees of

Defendant who are/were paid on an hourly basis and who are/were not paid time and one half

their respective regular rates of pay for all hours worked over forty (40) during each seven-day

workweek. Because Defendant did not pay all overtime premium compensation due to its

employees paid on an hourly basis who routinely worked in excess of forty (40) hours per

workweek, Plaintiff and the putative Collective Action Members are all similarly situated within

the meaning of § 216(b) of the FLSA.

        9.      The relevant time period for the claims of the putative Collective Action Members

is three years preceding the date this lawsuit was filed and forward.



                                                 2
         Case 5:20-cv-00212 Document 1 Filed on 12/04/20 in TXSD Page 3 of 9




C.       Defendant HC Carriers LLC

         10.   Defendant is a limited liability company formed under the laws of the State of

Texas.

         11.   During all times relevant to this lawsuit, Defendant has done business in the State

of Texas.

         12.   Defendant’s principal place of business, as listed with the Texas Secretary of

State, is 228 Lake Powell Drive; Laredo, Texas 78041.

         13.   At all times relevant to this lawsuit, Defendant is and has been an “enterprise

engaged in commerce” as defined by the FLSA.

         14.   At all times relevant to this lawsuit, Defendant employed and continues to employ

two or more employees.

         15.   At all times relevant to this lawsuit, Defendant employed two or more employees

who engaged in commerce and/or who handled, sold or otherwise worked on goods or materials

that have been moved in or produced for commerce by any person.

         16.   Defendant employed two or more employees who regularly handled, sold or

otherwise worked on goods and/or materials in their daily work that were moved in and/or

produced for commerce. Examples of such goods and/or materials include tools, vehicles, fuel,

and equipment and supplies used in connection with vacuum truck services.

         17.   On information and belief, at all times relevant to this lawsuit, Defendant has had

annual gross sales or business volume in excess of $500,000.

         18.   Defendant may be served with summons through its registered agent Roberto J.

Laurel, Jr. at 228 Lake Powell Drive; Laredo, Texas 78041.



                                                3
       Case 5:20-cv-00212 Document 1 Filed on 12/04/20 in TXSD Page 4 of 9




                              III.    JURISDICTION AND VENUE

        19.      This Court has subject matter jurisdiction over this case based on federal question

jurisdiction pursuant to 28 U.S.C. § 1331, because Plaintiff’s claims are based on federal law,

namely the FLSA. See 29 U.S.C. § 216(b).

        20.      The United States District Court for the Southern District of Texas has personal

jurisdiction over Defendant because Defendant does business in Texas and in this District, and

because many of the acts complained of and giving rise to the claims alleged occurred in Texas

and in this District.

        21.      Venue is proper in this District and/or Division pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events giving rise to all claims occurred in this District, and in

this Division.

                               IV.     FACTUAL BACKGROUND

        22.      Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        23.      Plaintiff was employed by Defendant as a vacuum truck driver in connection with

Defendant’s wastewater hauling business operations. Plaintiff transported wastewater from

oilfield wellsites in Southern Texas to disposal sites in Southern Texas. Plaintiff never crossed

state lines in connection with his work, and Defendant never directed a driver to cross state lines

in connection with the waste transportation services it provided.

        24.      At material times, Defendant paid Plaintiff an hourly rate of approximately

$23.50 per hour for all hours worked irrespective of whether Plaintiff had already worked forty




                                                   4
       Case 5:20-cv-00212 Document 1 Filed on 12/04/20 in TXSD Page 5 of 9




(40) hours in a workweek. Defendant did not pay Plaintiff time and one-half the regular rate of

pay for all hours worked over forty (40) during each and every workweek.

        25.     For instance, in the pay period beginning on October 21, 2020 and ending on

October 27, 2020, Plaintiff worked 74 hours. Defendant paid plaintiff only $1,739.00 (74 hours *

$23.50) notwithstanding he worked 34 hours of overtime. Plaintiff was entitled to an additional

$399.50 in that workweek, and is entitled to overtime premium pay for all other such weeks in

which he worked overtime, which occurred frequently as Plaintiff often worked a schedule of

approximately 80 hours of work per week on average.

        26.     During times relevant, Defendant employs/employed numerous other employees

in connection with its wastewater transport business operations who are/were similarly situated

to Plaintiff. Those employees are/were also paid on an hourly basis, routinely work/worked in

excess of forty (40) hours per workweek, and are/were not paid time and one-half their

respective regular rates of pay for all hours worked over forty (40) in each and every workweek.

                        V.      FLSA CLAIMS FOR OVERTIME PAY

        27.     Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        28.     At all relevant times, Defendant is/was an eligible and covered employer under

the FLSA. See 29 U.S.C. § 203(d).

        29.     At all times relevant to this lawsuit, Defendant has been and is an enterprise

engaged in commerce under the FLSA. See 29 U.S.C. § 203(s)(1)(A).

        30.     Plaintiff and putative Collective Action Members are/were employees of

Defendant pursuant to the FLSA. 29 U.S.C. § 203(e)




                                                  5
      Case 5:20-cv-00212 Document 1 Filed on 12/04/20 in TXSD Page 6 of 9




        31.   Plaintiff and putative Collective Action Members were not exempt from overtime

under the FLSA.

        32.   Plaintiff and putative Collective Action Members are/were paid on an hourly

basis by Defendant.

        33.   At times relevant to this lawsuit, Plaintiff and putative Collective Action

Members work/worked in excess of 40 hours per seven-day workweek as employees of

Defendant.

        34.   Defendant is/was required to pay Plaintiff and putative Collective Action

Members time and one-half their respective regular rates of pay for all hours worked over 40 in

each relevant seven-day workweek. 29 U.S.C. § 207(a)(1).

        35.   Defendant failed to pay Plaintiff and putative Collective Action Members one and

one-half times their respective regular rates of pay for all hours worked over 40 in each and

every seven-day workweek during the time period relevant to this lawsuit in violation of the

FLSA.

        36.   Putative Collective Action Members are/were similarly situated to Plaintiff and to

each other under the FLSA. 29 U.S.C. § 216(b).

        37.   Defendant’s violation of the FLSA, as described above, is/was willful within the

meaning of 29 U.S.C. § 255(a). At all material times, Defendant was aware that Plaintiff and

putative Collective Action Members were not paid overtime premium pay at the rate of time and

one-half their respective regular rates of pay for all hours worked over forty in a seven-day

workweek.




                                                 6
       Case 5:20-cv-00212 Document 1 Filed on 12/04/20 in TXSD Page 7 of 9




        38.     Plaintiff and putative Collective Action Members specifically plead recovery for

the time period of three years preceding the date this lawsuit was filed and forward for their

FLSA claim as the result of Defendant’s willful conduct. See 29 U.S.C. § 255(a).

        39.     Plaintiff and putative Collective Action Members seek all damages available for

Defendant’s failure to timely pay all overtime wages owed, including back wages, liquidated

damages, reasonable attorneys’ fees and costs, and post-judgment interest.

                           VI.     COLLECTIVE ACTION CLAIMS

        40.     Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        41.     Where, as here, the employer’s actions or policies were effectuated on a

companywide basis, notice may be sent to all similarly situated persons on a companywide basis.

        42.     Plaintiff seeks to bring claims under the FLSA, 29 U.S.C. § 216(b), individually

and on behalf of a collective preliminarily defined as:

        All current and former employees of Defendant who were paid straight time
        hourly pay for all hours worked without receiving overtime premium pay for
        all hours worked over forty in each seven-day workweek for the time period
        beginning three years prior to the filing of this lawsuit through the date of
        the final disposition of this action.

        43.     Plaintiff has personal knowledge that other putative Collective Action Members

were paid pursuant to the same policy, namely, paid an hourly rate for all hours of work without

receiving overtime premium pay for all hours worked over forty (40) in each seven-day

workweek.

        44.     The putative Collective Action Members are not exempt from receiving overtime

premium pay under the FLSA.




                                                  7
      Case 5:20-cv-00212 Document 1 Filed on 12/04/20 in TXSD Page 8 of 9




       45.      Defendant’s failure to pay overtime wages results from generally applicable

policies or practices, and does not depend on the personal circumstances of the putative

Collective Action Members.

       46.      The specific job titles or precise job responsibilities of each putative collective

action member do not prevent collective treatment.

       47.      Although the exact amount of damages may vary among the putative collective

action members, their respective damages are easily calculable using a simple formula uniformly

applicable to all of them.

       48.      Plaintiff reserves the right to establish sub-classes and/or modify class notice

language as appropriate in any motion to certify a collective action or other proceeding.

       49.      Plaintiff further reserves the right to amend the definition of the putative class, or

subclasses therein, if discovery and further investigation reveal that the putative class should be

expanded or otherwise modified.

                                     VII.    JURY DEMAND

       50.      Plaintiff demands a jury trial on behalf of himself and the Collective Action

Members on all issues.

                               VIII. DAMAGES AND PRAYER

       51.      Plaintiff asks that the Court issue a summons for Defendant to appear and answer,

and that Plaintiff and the putative Collective Action Members be awarded a judgment against

Defendant or order(s) from the Court for the following:

             a. An order conditionally certifying this case as an FLSA collective action and
                requiring notice to be issued to all putative collective action members;

             b. All damages allowed by the FLSA, including back wages;

             c. Liquidated damages in an amount equal to FLSA-mandated back wages;

                                                  8
     Case 5:20-cv-00212 Document 1 Filed on 12/04/20 in TXSD Page 9 of 9




         d. Legal fees, costs and expenses, as permitted under the FLSA;

         e. Pre- and Post-judgment interest, as permitted under the FLSA;

         f. All other relief to which Plaintiff and the collective action members may be justly
            entitled.


Dated: December 4, 2020                   Respectfully submitted,

                                          By:     s/Melinda Arbuckle
                                                  Melinda Arbuckle
                                                  Attorney-in-Charge
                                                  State Bar No. 24080773
                                                  Fed. ID No. 2629125
                                                  marbuckle@eeoc.net
                                                  Ricardo J. Prieto
                                                  State Bar No. 24062947
                                                  Fed. ID No. 1001658
                                                  rprieto@eeoc.net
                                                  Shellist Lazarz Slobin LLP
                                                  11 Greenway Plaza, Suite 1515
                                                  Houston, TX 77046
                                                  (713) 621-2277 – Telephone
                                                  (713) 621-0993 – Facsimile

                                          ATTORNEYS FOR PLAINTIFF AND PUTATIVE
                                          COLLECTIVE ACTION MEMBERS




                                             9
